DETAILED ACTION
This action is in response to the amendment filed on 12/03/2020.
The current amendment obviates the 35 U.S.C. 101 and 35 U.S.C. 112 rejections made in the prior office action.

Response to Amendment
Applicant’s amendment filed on 12/03/2020 has been entered. Claims 1, 5 – 7, 11 and 12. Claims 3, 4 and 8 – 10 have been canceled. Claims 13- 15 have been added. Claims 1, 2, 5 – 7 and 11 – 15are still pending in this application, with claims 1 and 11 being independent.

Allowable Subject Matter
Claim 13 (with dependent claims 14 and 15) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5 – 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0259905) (“Park”) in view of Kuhl et al. (US 2010/0173672)(Kuhl) and further in view of Knutson et al. (US 2016/0072327) (“Knutson”).
For claim 1, Park discloses an electronic device  configured to be worn by a user(Abstract; [0082]), comprising: a microphone ([0153]); a proximity sensor (Fig.1, 180 and Fig.6A and 6B, 630 – 636, 640A, 640B,  650) acquiring information on a proximity (worn state) of the electronic device to the user ([0160] [0162 -0165] [0169] [0211]); and a processor (Fig.1, 120) which is configured to; detect one of a wearing state and a non- wearing state of the electronic device by the user based on information acquired by the proximity sensor ([0160] [0162 – 0165] [0169] [0211] [0246- 0250] [0262] [0263]). Yet, Park fails to teach in a case where the non-wearing state is detected, control the microphone to set a detection sensitivity of the microphone to be higher than the than the detection sensitivity of the voice input unit in the wearing state.
However, Park further discloses in a case where a non-proximity state is detected (the electronic device is worn relatively farther from the user’s mouth, [0213]) control the microphone to set detection sensitivity to a long distance voice recognition mode (the electronic device 101 can set the microphone sensitivity to be relatively larger, [0213]). 
Additionally, Kuhl discloses a mobile communication device (Abstract), wherein a microphone sensitivity is increased to be higher than the microphone sensitivity of device (the sensitivity of the microphone is increased in speakerphone mode relative to sensitivity in handset mode when the device is held against a user’s ear, [0037] [0038]) when the device is not docked ([0014] [0025] [0026]) in a docking station (mobile device uses a detector to detect whether the 
Moreover Knutson discloses a dock for portable electronic devices (Abstract), wherein a smart watch is docked when not being worn (Fig.13A-C; [0099] [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve Park’s invention in the same way that Kuhl’s and Knutson’s inventions have been improved to achieve the predictable results of the processor further detecting placement in a docking station as a non-wearing state, wherein the processor further controls the microphone to increase the detection sensitivity to be higher than the detection sensitivity of the voice input unit in the wearing state for the purpose of increasing user satisfaction by maintaining a voice input functionality in a state where the microphones are a distance from a user’s mouth, e.g. a non-worn state (Kuhl, [0001 – 0004]).

For claim 2, Park further discloses, wherein the processor controls the microphone to increase the detection sensitivity of the microphone in accordance with an increase in a distance between the electronic device and the user (Park, the electronic device 101 can set the microphone sensitivity to be relatively larger, [0213]).

For claim 5, Park further discloses wherein the proximity sensor comprises at least one of a pulse sensor, a pressure sensitive sensor (Park, Fig.6A, 631 – 636, [0194]), and an infrared sensor disposed on a rear surface of the electronic device (Park, [0194]).



For claim 7, Park further discloses, wherein the electronic device includes an electronic watch and a wearable terminal attached to a part of the user's body (Park, Fig.6A and Fig.6B; [0082] [0190 -0193]).

For claims 11 and 12, Park discloses a voice input sensitivity control method executable by a computer of an electronic device configured to be worn by a user, the electronic device comprising a microphone and a proximity sensor, wherein a non-transitory storage medium stores a voice input sensitivity control program to perform the method when executed by computer, the method comprising(Abstract; [0008]); detecting one of a wearing state and a non- wearing state of the electronic device by the user based on information on a proximity of the electronic device to the user ([0160] [0162 – 0165] [0169] [0211] [0246- 0250] [0262] [0263]), the information on the proximity being acquired by the proximity sensor proximity sensor (Fig.1, 180 and Fig.6A and 6B, 630 – 636, 640A, 640B,  650). Yet, Park fails to teach performing control, so that when the non-wearing state is detected in the detecting, control the microphone to set a detection sensitivity of the microphone to be higher than the than the detection sensitivity of the voice input unit in the wearing state.

Additionally, Kuhl discloses a mobile communication device (Abstract), wherein a microphone sensitivity is increased to be higher than the microphone sensitivity of device (the sensitivity of the microphone is increased in speakerphone mode relative to sensitivity in handset mode when the device is held against a user’s ear, [0037] [0038]) when the device is not docked ([0014] [0025] [0026]) in a docking station (mobile device uses a detector to detect whether the mobile communication device is placed in the docking station and change operation based on the detection, [0042 – 0044] [0046 – 0048]).
Moreover, Knutson discloses a dock for portable electronic devices (Abstract), wherein a smart watch is docked when not being worn (Fig.13A-C; [0099] [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve Park’s invention in the same way that Kuhl’s and Knutson’s inventions have been improved to achieve the predictable results of the processor further detecting placement in a docking station as a non-wearing state, wherein the processor further controls the microphone to increase the detection sensitivity to be higher than the detection sensitivity of the voice input unit in the wearing state for the purpose of increasing user satisfaction by maintaining a voice input functionality in a state where the microphones are a distance from a user’s mouth, e.g. a non-worn state (Kuhl, [0001 – 0004]).

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. On pg. 7 and 8 of the Remarks, applicant argues that the combination of Park, Kuhl and Knutson fails to teach the limitation of controlling a microphone to set a detection sensitivity of the microphone to be higher than the detection sensitivity of the microphone in the wearing state when the non-wearing state is detected. As discussed above Park discloses the limitations of detecting a wearing and non-wearing state of the device. Park further discloses that the electronic device is a type of watch (Fig. 6A and 6B), and a detection sensitivity of the electronic device’s microphone changes based on the distance from a user’s mouth. 
Additionally, as discussed above, Knutson discloses that a watch can be docked in a docking station in a non-wearing state; and Kuhl discloses an electronic device that adjusts its’ microphone operating state based on detecting if it is docked in a docking station, wherein the detection is performed by a detector within the electronic device (the detector is broadly an electrical, mechanical or electromechanical structure, [0047]).
In combination, Park, Kuhl and Knutson disclose a watch comprising sensors/detectors, wherein the watch can be docked in a docking station and comprises sensors/detectors to detect whether the watch is in a wearing or non-wearing state. Furthermore, the non-wearing state includes being docked in a docking station. The microphone detection sensitivity is adjusted based on the detection of a non-wearing state including being docked in a docking station (Knutson, [0024] [0038]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SONIA L GAY/Primary Examiner, Art Unit 2657